Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 06/14/2021. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks pp. 9-15, filed 06/14/2021, with respect to the rejection(s) of claim(s) 1-20 under section 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fliam and Li.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0204961 (“Fliam”), and further in view of U.S. Pat. No. 9,350,822 (“Li”).

Regarding claim 1, Fliam teaches a method comprising: 
in response to receiving a first request for a first content item associated with a first content identifier (“content router 404 may receive a request for a content item from device 403a, access content index 407 to determine where the content item should be served from, and transmit an HTTP 302 redirect instruction to device 403a to redirect it to one of hot caching devices 402a-c in tier 430, medium caching devices 401a-b in tier 420, or cool caching device 400 in tier 410,” ¶ [0044]), determining that a first location of the first content identifier in a meta-cache is above a threshold parameter (“Popular content items may correspond to content items with a popularity value above a first popularity threshold value or a popularity ranking above a first popularity ranking 
based on the determining that the first location of the first content identifier in the meta-cache is above the threshold parameter (“Popular content items may correspond to content items with a popularity value above a first popularity threshold value or a popularity ranking above a first popularity ranking threshold value,” ¶ [0054]), providing the first request to a first cache server associated with the meta-cache (“redirecting devices to the tier of hot, medium, or cool caching devices where the content item is stored,” ¶ [0042]); 

based on the determining that the second location of the first content identifier in the meta-cache is below the threshold parameter (“Modestly popular content items may correspond to content items with a popularity value between the first and second popularity threshold values or a popularity ranking between the first and second popularity ranking threshold values described above,” ¶ [0056]; also Fig. 7), re-directing the second request to a second cache server (“If central analysis system 406 
Fliam fails to teach that, in response to receiving a third request for a third content item associated with a third identifier that is not in the meta-cache, redirecting the third request to an origin server hosting the third content item associated with the third content identifier. Li teaches, in response to receiving a third request for a third content item associated with a third identifier that is not in the meta-cache (“determine whether any objects stored in a local cache match the fingerprint. For example, TPC engine 130(B) may consult content management database 140 to see if the returned fingerprint matches any content object fingerprints previously cached in local cache 135… if no content objects matched the fingerprint at stage 330, method 300 may advance to stage 340,” Col. 4, lines 25-50), redirecting the third request to an origin server hosting the third content item associated with the third content identifier (“TPC engine 120(B) may re-forward the content request toward the content provider, this time without the added header. Upstream TPC engines may then relay the packet to the content provider and return the requested content object to the requesting client,” Col. 4, lines 36-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate redirection to an origin server, as 

Regarding claim 2, Fliam-Li discloses the invention of claim 1, and further teaches receiving a fourth request for a fourth content item associated with a fourth content identifier in the meta-cache (Fliam: “content router 404 may receive a request for a content item from device 403a, access content index 407 to determine where the content item should be served from, and transmit an HTTP 302 redirect instruction to device 403a to redirect it to one of hot caching devices 402a-c in tier 430, medium caching devices 401a-b in tier 420, or cool caching device 400 in tier 410,” ¶ [0044]); and based on a determination that the fourth is unavailable at a cache associated with the first cache server, re-directing the fourth request to the origin server (Li: “if no content objects matched the fingerprint at stage 330, method 300 may advance to stage 340 where computing device 400 may retrieve the requested content object from the provider,” Col. 4, lines 32-50) and caching a copy of the fourth content item at the first cache server (Li: “as the content object is received from an upstream TPC engine 130(A) and/or content provider 120(A), TPC engine 120(B) may store a copy of the content object in local cache 135,” Col. 4, line 63 – Col. 5, line 2).

Regarding claim 11, Fliam-Li discloses the invention of claim 1 and further teaches that the first cache server and the second cache server comprise edge servers in a network (Li: “In a large deployment, numerous TPC engines may be positioned both 

Regarding claim 12, Fliam teaches a system comprising:
one or more processors (Fig. 2, 201); and
at least one non-transitory computer-readable medium having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors (¶ [0029]) to:
determine, in response to receiving a first request for a first content item associated with a first content identifier (“content router 404 may receive a request for a content item from device 403a, access content index 407 to determine where the content item should be served from, and transmit an HTTP 302 redirect instruction to device 403a to redirect it to one of hot caching devices 402a-c in tier 430, medium caching devices 401a-b in tier 420, or cool caching device 400 in tier 410,” ¶ [0044]), that a first location of the first content identifier in a meta-cache is above a threshold parameter (“Popular content items may correspond to content items with a popularity value above a first popularity threshold value or a popularity ranking above a first popularity ranking threshold value,” ¶ [0054]), wherein the meta-cache comprises a plurality of content identifiers associated with a plurality of most-recently requested content items (“Popularity data 408 may include, for example, popularity values and popularity ranking values for each content item in the CDN's content library,” ¶ [0046]), wherein the threshold parameter partitions the meta-cache into a popular portion 
based on the determining that the first location of the first content identifier in the meta-cache is above the threshold parameter (“Popular content items may correspond to content items with a popularity value above a first popularity threshold value or a popularity ranking above a first popularity ranking threshold value,” ¶ [0054]), providing the first request to a first cache server associated with the meta-cache (“redirecting devices to the tier of hot, medium, or cool caching devices where the content item is stored,” ¶ [0042]); 
in response to receiving a second request for a second content item associated with a second content identifier  (“content router 404 may receive a request for a content item from device 403a, access content index 407 to 
based on the determining that the second location of the first content identifier in the meta-cache is below the threshold parameter (“Modestly popular content items may correspond to content items with a popularity value between the first and second popularity threshold values or a popularity ranking between the first and second popularity ranking threshold values described above,” ¶ [0056]; also Fig. 7), re-directing the second request to a second cache server (“If central analysis system 406 determines that a movie has suddenly become 
Fliam fails to teach that, in response to receiving a third request for a third content item associated with a third identifier that is not in the meta-cache, redirecting the third request to an origin server hosting the third content item associated with the third content identifier. Li teaches, in response to receiving a third request for a third content item associated with a third identifier that is not in the meta-cache (“determine whether any objects stored in a local cache match the fingerprint. For example, TPC engine 130(B) may consult content management database 140 to see if the returned fingerprint matches any content object fingerprints previously cached in local cache 135… if no content objects matched the fingerprint at stage 330, method 300 may advance to stage 340,” Col. 4, lines 25-50), redirecting the third request to an origin server hosting the third content item associated with the third content identifier (“TPC engine 120(B) may re-forward the content request toward the content provider, this time without the added header. Upstream TPC engines may then relay the packet to the content provider and return the requested content object to the requesting client,” Col. 4, lines 36-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate redirection to an origin server, as taught by Li, into Fliam, in order to provide requested content when it is not cached at the edge of the network.

Regarding claim 19, Fliam teaches at least one computer-readable storage medium comprising instructions stored thereon which, when executed by one or more processors, cause the one or more processors (¶ [0029]) to:
in response to receiving a first request for a first content item associated with a first content identifier (“content router 404 may receive a request for a content item from device 403a, access content index 407 to determine where the content item should be served from, and transmit an HTTP 302 redirect instruction to device 403a to redirect it to one of hot caching devices 402a-c in tier 430, medium caching devices 401a-b in tier 420, or cool caching device 400 in tier 410,” ¶ [0044]), determining that a first location of the first content identifier in a meta-cache is above a threshold parameter (“Popular content items may correspond to content items with a popularity value above a first popularity threshold value or a popularity ranking above a first popularity ranking threshold value,” ¶ [0054]), wherein the meta-cache comprises a plurality of content identifiers associated with a plurality of most-recently requested content items (“Popularity data 408 may include, for example, popularity values and popularity ranking values for each content item in the CDN's content library,” ¶ [0046]), wherein the threshold parameter partitions the meta-cache into a popular portion and a less popular portion (Fig. 7, Threshold 770 dividing content items into popular and modestly popular categories) based on a least-recently used (LRU) policy (“The popularity values may be based on, for example, the number of received requests (or transmitted streams) for the content item, in which more recent requests or streams are weighted more heavily than older requests or streams,” ¶ [0007]; “central analysis system 406 may determine a 
based on the determining that the first location of the first content identifier in the meta-cache is above the threshold parameter (“Popular content items may correspond to content items with a popularity value above a first popularity threshold value or a popularity ranking above a first popularity ranking threshold value,” ¶ [0054]), providing the first request to a first cache server associated with the meta-cache (“redirecting devices to the tier of hot, medium, or cool caching devices where the content item is stored,” ¶ [0042]); 
in response to receiving a second request for a second content item associated with a second content identifier  (“content router 404 may receive a request for a content item from device 403a, access content index 407 to determine where the content item should be served from, and transmit an HTTP 302 redirect instruction to device 403a to redirect it to one of hot caching devices 402a-c in tier 430, medium caching devices 401a-b in tier 420, or cool caching device 400 in tier 410,” ¶ [0044]), determining that a second location of the first content identifier in the meta-cache is below the threshold parameter (“Modestly popular content items may correspond to content items with a popularity value between the first and second popularity threshold values or a popularity ranking between the first and second popularity ranking threshold 
based on the determining that the second location of the first content identifier in the meta-cache is below the threshold parameter (“Modestly popular content items may correspond to content items with a popularity value between the first and second popularity threshold values or a popularity ranking between the first and second popularity ranking threshold values described above,” ¶ [0056]; also Fig. 7), re-directing the second request to a second cache server (“If central analysis system 406 determines that a movie has suddenly become modestly popular or popular, it may move the movie to a medium caching device…Central analysis system 406 may then signal the caching device to dynamically redirect the device to request the movie from the medium…caching device for downloading the remainder of the movie. This redirection may go through the content router, the caching device, or the device itself,” ¶ [0059]).
Fliam fails to teach that, in response to receiving a third request for a third content item associated with a third identifier that is not in the meta-cache, redirecting the third request to an origin server hosting the third content item associated with the third content identifier. Li teaches, in response to receiving a third request for a third 

Regarding claim 20, Fliam-Li discloses the invention of claim 19 and further teaches that the first cache server and the second cache server comprise edge servers in a network (Li: “In a large deployment, numerous TPC engines may be positioned both at the edges of the network and closer to the core,” Col. 2, lines 42-50; also Fig. 1, TPC 130(A) and 130(B)).

Claims 3-5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliam-Li as applied to claims 1 and 12 above, in view of U.S. Pub. No. .

Regarding claim 3, Fliam-Li discloses the invention of claim 1, and further teaches tuning threshold parameters (Fliam: “One or both of popularity ranking threshold values 620 and 630 may be dynamic threshold values determined by the central analysis system based on, for example, the number and sizes of the content items in the content library and the number and sizes of the caching devices in the CDN,” ¶ [0071]), but fails to teach using a Proportional-Integral (PI) controller to adjust a tradeoff between a cache hit rate and one or more network performance metrics. Likhtarov teaches adjust a tradeoff between a cache hit rate and one or more other network performance metrics (“As the load on a cache server increases, the technology reduces its weight fractionally. The weight of a cache server determines what proportion of a key space (e.g., database identifiers) will be handled by the cache server,” ¶ [0014]) to optimize a trade-off between a cache hit rate and one or more network performance attributes (“Small adjustments can be made iteratively until the CPU utilization, requests per second, cache hit rates or any desired operational parameter is equalized or balanced across the cache servers 1-N in the cluster,” ¶ [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate automatic cache adjustment, as taught by Likhtarov, into Fliam-Li, in order to achieve load balancing across cache servers.
Fliam-Li-Likhtarov fails to teach using a PI controller to tune threshold parameters. Mosko teaches using a PI controller tune threshold parameters (“instead of u and lower threshold tl, based on the desired number of popular objects,” ¶ [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a PID controller, as taught by Mosko, into Fliam-Li-Likhtarov, in order to maintain a desired number of popular objects in storage.

Regarding claim 4, Fliam-Li-Likhtarov-Mosko discloses the invention of claim 3, and further teaches a self-tuning PI controller (Likhtarov: “the weights can be adjusted automatically (e.g., dynamically) using a feedback control loop,” ¶ [0014]; Mosko: ¶ [0053]).

Regarding claim 5, Fliam-Li-Likhtarov-Mosko discloses the invention of claim 3 and further teaches that the one or more other network performance metrics comprise at least one of an objective flow completion time, a cache server response time, a CPU usage time, or a TCP queue length (Likhtarov: “Small adjustments can be made iteratively until the CPU utilization, requests per second, cache hit rates or any desired operational parameter is equalized or balanced across the cache servers 1-N in the cluster,” ¶ [0024]).

Regarding claim 15, Fliam-Li discloses the invention of claim 12, and further teaches tuning a value of the threshold parameter (Fliam: “One or both of popularity ranking threshold values 620 and 630 may be dynamic threshold values determined by the central analysis system based on, for example, the number and sizes of the content items in the content library and the number and sizes of the caching devices in the CDN,” ¶ [0071]), but fails to teach using a Proportional-Integral (PI) controller to adjust a tradeoff between a cache hit rate and one or more network performance metrics. Likhtarov teaches adjust a tradeoff between a cache hit rate and one or more other network performance metrics (“As the load on a cache server increases, the technology reduces its weight fractionally. The weight of a cache server determines what proportion of a key space (e.g., database identifiers) will be handled by the cache server,” ¶ [0014]) to optimize a trade-off between a cache hit rate and one or more network performance attributes (“Small adjustments can be made iteratively until the CPU utilization, requests per second, cache hit rates or any desired operational parameter is equalized or balanced across the cache servers 1-N in the cluster,” ¶ [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate automatic cache adjustment, as taught by Likhtarov, into Fliam-Li, in order to achieve load balancing across cache servers.
Fliam-Li-Likhtarov fails to teach using a PI controller to tune threshold parameters. Mosko teaches using a PI controller tune threshold parameters (“instead of labeling objects within the top Nth percentile of the service rate as popular, popularity evaluator 310 may label the top K objects (with the highest service rate) as popular and u and lower threshold tl, based on the desired number of popular objects,” ¶ [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a PID controller, as taught by Mosko, into Fliam-Li-Likhtarov, in order to maintain a desired number of popular objects in storage.

Regarding claim 16, Fliam-Li-Likhtarov-Mosko discloses the invention of claim 15, and further teaches a self-tuning PI controller (Likhtarov: “the weights can be adjusted automatically (e.g., dynamically) using a feedback control loop,” ¶ [0014]; Mosko: ¶ [0053]).

Regarding claim 17, Fliam-Li-Likhtarov-Mosko discloses the invention of claim 15 and further teaches that the one or more other network performance metrics comprise at least one of: objective flow completion time, cache server response time, CPU usage time, or TCP queue length (Likhtarov: “Small adjustments can be made iteratively until the CPU utilization, requests per second, cache hit rates or any desired operational parameter is equalized or balanced across the cache servers 1-N in the cluster,” ¶ [0024]).

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliam-Li-Likhtarov-Mosko as applied to claims 4 and 16 above, and further in view of Kamra, et al. (“Yaksha: a self-tuning controller for managing the performance of 3-tiered Web sites”), hereinafter referred to as “Kamra.”

Regarding claim 6, Fliam-Li-Likhtarov-Mosko teaches the invention of claim 4, but fails to teach that the self-tuning PI controller filters requests according to an acceptance probability, wherein the threshold parameter is computed as a function of the acceptance probability. Kamra teaches a self-tuning PI controller that filters requests according to an acceptance probability (“The task of Yaksha is to control TRT , by controlling an acceptance probability pa of requests to the system,” p. 50), wherein the threshold parameter is computed as a function of the acceptance probability (“As client load increases, the throughput increases until the load reaches a threshold after which the throughput drops and response times grow. A major motivation for using an admission controller is to maintain reasonable throughput levels at high loads,” p. 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a Yaksha controller, as taught by Kamra, into Fliam-Li-Likhtarov-Mosko, in order to maintain high throughput while bounding response times.

Regarding claim 18, Fliam-Li-Likhtarov-Mosko teaches the invention of claim 16, but fails to teach that the self-tuning PI controller filters requests according to an acceptance probability, wherein the threshold parameter is computed as a function of the acceptance probability. Kamra teaches a self-tuning PI controller that filters requests RT , by controlling an acceptance probability pa of requests to the system,” p. 50), wherein the threshold parameter is computed as a function of the acceptance probability (“As client load increases, the throughput increases until the load reaches a threshold after which the throughput drops and response times grow. A major motivation for using an admission controller is to maintain reasonable throughput levels at high loads,” p. 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a Yaksha controller, as taught by Kamra, into Fliam-Li-Likhtarov-Mosko, in order to maintain high throughput while bounding response times.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliam-Li as applied to claim 1 above, and further in view of Desmouceaux, et al (“SRLB: The Power of Choices in Load Balancing with Segment Routing,” 2017), hereinafter referred to as “Desmouceaux.”

Regarding claim 7, Fliam-Li discloses the invention of claim 1, but fails to teach re-directing the second request and the third request using a Segment Routing Load Balancing scheme. Desmouceaux teaches re-directing a request using a Segment Routing Load Balancing scheme (“What enables this is IPv6 Segment Routing (SR) [2] – which allows specifying to the network that it should do more than just forward a data packet towards its destination: SR permits directing data packets through an (ordered) set of intermediaries, and instructing these intermediaries what to do with a received data packet,” p. 2011). It would have been obvious to one of ordinary skill in the art 

Regarding claim 8, Fliam-Li-Desmouceaux discloses the invention of claim 7 and further teaches that the second cache server is selected pseudo-randomly (Desmouceaux: “When the load-balancer receives a query, different policies can be used to select the list of candidate servers to include in the SR header. Parameters of importance for this selection include the number of candidate servers to include, and the scheme according to which they are selected. Possibilities for such schemes include random selection and consistent hashing,” pp. 2012-2013).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliam-Li as applied to claim 1 above, and further in view of U.S. Pub. No. 2021/0182215 (“Wang”).

Regarding claim 9, Fliam-Li discloses the invention of claim 1, but fails to teach that the meta-cache comprises an LRU filter. Wang teaches a meta-cache (Fig. 3) comprising an LRU filter (“compares the corresponding number of request times with a preset threshold T. If the number of request times is greater than T, the content message will be cached,” ¶ [0053]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an LRU filter, as taught by Wang, into Fliam-Li, in order to use cache resources for hot content.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliam-Li as applied to claim 1 above, and further in view of U.S. Pub. No. 2011/0264865 (“Mobarak”).

Regarding claim 10, Fliam-Li discloses the invention of claim 1, but fails to teach that a size of the first meta-cache is greater than a second size of a cache associated with the meta-cache. Mobarak teaches a size of the first meta-cache is greater than a second size of a cache associated with the meta-cache (“a cache index multiplier parameter which may define the size of a cache index as a simple multiple of its associated data source cache,” ¶ [0089]). It would have been obvious to one of ordinary skill in the art to incorporate a meta-cache size as disclosed by Mobarak, into Fliam-Li, in order to perform a lookup on the main cache using attributes of the content instead of a content identifier.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliam-Li as applied to claim 12 above, and further in view of Desmouceaux.

Regarding claim 13, Fliam-Li discloses the invention of claim 12, but fails to teach that the second cache server is selected pseudo-randomly. Desmouceaux teaches selecting a cache server pseudo-randomly (Desmouceaux: “When the load-balancer receives a query, different policies can be used to select the list of candidate servers to include in the SR header. Parameters of importance for this selection include 

Regarding claim 14, Panagos-Jones-Desmouceaux discloses the invention of claim 13 and further teaches that redirecting the second request to the second cache server comprises steering the second request through one or more nodes using segment routing load balancing (Desmouceaux: “When the load-balancer receives a query, different policies can be used to select the list of candidate servers to include in the SR header. Parameters of importance for this selection include the number of candidate servers to include, and the scheme according to which they are selected. Possibilities for such schemes include random selection and consistent hashing,” pp. 2012-2013).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455